DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the means for generating sound to communicate with other road users, however, this limitation is only recited in the alternative in claim 1.
In claim 9, ‘communication visually impaired road users’ is not clear

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims, including 1-3,5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dry et al (US 20180265019 A1), and further in view of Silver (US 20210107494 A1).



As per claim 1, Dry discloses a roof module for a motor vehicle, 
a roof skin (26,  fig. 2) and 
a roof substructure (16) as well as 
a means for autonomous driving or semi-autonomous driving of the motor vehicle, said means comprising 
at least one sensor module ( 34) having at least one environmental sensor (para. 30, they are used to detect the external world) for detecting a vehicle environment, 
the sensor module being covered by the roof skin (as shown in fig .2) is
connected to a controller 40 which is part of the means for autonomous driving or semi-autonomous driving of the motor vehicle, and wherein the sensor module is part of the means for autonomous driving or semi-autonomous driving of the motor vehicle (para. 36 computer 40 uses inputs from the sensors to enable autonomous operation)

However, Dry does not specify the sensor module comprising:
means for generating sound which are covered by the roof skin (the connection between the sensor and the computer 40 generates the sound captured by the sensor when the sensor is a microphone and 
means for recording sound

Silver teaches that autonomous vehicles comprise rooftop sensor modules (para. 27: which can be used by an on-board ADAS system or other system capable of operating the vehicle in a semi-autonomous driving mode.) that can comprise:
means for generating sound (Sonar, para. 42, comprises a sound generation means to generate the ping)
means for recording sound (para. 42 microphones)
Silver teaches that these sensors allow the vehicle system to detect objects outside of the vehicle and their characteristics para. 42.  It would have been obvious to one skilled in the art at the effective time of filing, that the sensors of Dry could comprise the sonar and microphone of Silver for the purpose of improved detection of objects outside the vehicle;


In addition, Silver teaches
wherein the means for generating sound are configured to emit warning signals in hazardous situations ( Para. 71 the audible feedback)
and/or
 to emit an audible driving sound or motor sound of the motor vehicle 
and/or
 to communicate with other road users 
and/or to generate other sounds, and 


Silver teaches that this allows the driver to pay more attention (para. 71).

Additionally Silver teaches
wherein the means for recordinq sound is confiqured to detect traffic situations in cooperation with the controller of the means for autonomous drivinq or semi-autonomous drivinq and/or other vehicles based on their noise behavior (para. 41, detecting objects, other vehicles, via sensors, where the sensors can comprise microphones as per para. 42, which record sound viz the perception system).


It would have been obvious to one skilled in the art to implement the above functionality for the means for generating sound for the purpose of greater attention for the driver and also to implement the functionality for the means for recording sounds for the purpose of increased perception for the vehicle and driver.


As per claim 2, the roof module according to claim 1, wherein 
As per claim 3, the roof module according to claim 1 wherein 


As per claim 5,  the roof module according to claim 1wherein 
As per claim 6, the claim 1 rejection discloses a motor vehicle comprising a roof module according to claim 1 

As per claim 7, The motor vehicle according to claim 6, wherein the motor vehicle comprises an electric motor as a drive (as per para. 25 of Dry).
As per claim 8, The roof module according to claim 1, wherein the motor vehicle is a passenger vehicle as shown in fig. 1 of Dry. 
As per claim 10, The roof module according to claim 1, wherein the means for recording sound in cooperation with a control unit (a control unit/processor is required to implement the above cited elements) is configured to detect at least one of ambulances, police officers, pedestrians and other people or objects (objects outside the vehicle) emitting sound (per the detection via the sonar sensor, where the sonar ping is received by an external object, and then emitted by the object back to the vehicle), which are analyzed to interact between the vehicle and the environment based on an exchange of sounds (the sonar system comprises an exchange of sound).

As per claim 9, ‘the means for generating sound to communicate with other road users’ is recited in the alternative in parent claim 1 and has not been mapped.




The following claims, including 1-3,5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dry et al (US 20180265019 A1), and further in view of Silver (US 20210107494 A1) as applied to claims 1-3, and further in view of Iimori et al (US 20090169031 A1).


As per claim 4, the roof module according to claim 3, wherein 
A roof module for a motor vehicle, the roof module comprising: 
a roof skin and a roof substructure as well as 
a means for autonomous drivinq or semi-autonomous drivinq of the motor vehicle, said means comprising 
at least one sensor module havinq at least one environmental sensor for detectinq a vehicle environment, 
the sensor module beinq covered by the roof skin, havinq means for qeneratinq sound which are covered by the roof skin and means for recordinq sound which are covered by the roof skin, wherein the environmental sensor and the means for qeneratinq sound and the means for recordinq sound are connected to a controller which is part of the means for autonomous drivinq or semi-autonomous drivinq of the motor vehicle, and wherein the means for qeneratinq sound and the means for recordinq sound are part of the means for autonomous drivinq or semi-autonomous drivinq of the motor vehicle (as per the claim 1-3 rejections), 

However Silver does not disclose:

wherein the means for qeneratinq sound comprise a vibration generator, and wherein the vibration generator is coupled with the roof skin and configured to vibrate the roof skin, wherein the roof skin vibrations are audible outside the motor vehicle.

Iimori teaches a vehicle with the means for qeneratinq sound comprise a vibration generator, and wherein the vibration generator is coupled with the roof skin (para. 43, vibrators 30, with roof panel 20) and configured to vibrate the roof skin (para. 43), wherein the roof skin vibrations are audible outside the motor vehicle (since the panel vibrates, it produces sounds in all directions including outside the vehicle), In orderto provide sound to the occupants.  

It would have been obvious to one skilled in the art to provide the above functionality for the purpose of providing sounds to the occupants.



As per claim 11, A roof module for a motor vehicle, the roof module comprising: a roof skin and a roof substructure as well as a means for autonomous driving or semi-autonomous driving of the motor vehicle, said means comprising at least one sensor module having at least one environmental sensor for detecting a vehicle environment, the sensor module being covered by the roof skin, having means for generating sound which are covered by the roof skin and means for recording sound which are covered by the roof skin, wherein the environmental sensor and the means for generating sound and the means for recording sound are connected to a controller which is part of the means for autonomous driving or semi-autonomous driving of the motor vehicle, and wherein the means for generating sound and the means for recording sound are part of the means for autonomous driving or semi-autonomous driving of the motor vehicle,(as per the claim 1 rejection) 


wherein the means for generating sound comprise a vibration generator, wherein the vibration generator is coupled with a roof component and configured to vibrate the roof component, and wherein the roof component vibrations are audible outside the motor vehicle (as per the claim 4 rejection).

As per claim 12, the roof component is at least one of a lid of a sensor, an antenna, and a panel (a panel as per the claim 4 rejection)





Response to Arguments

The submitted arguments have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
December 12, 2022